Name: Commission Regulation (EEC) No 490/83 of 1 March 1983 correcting Regulation (EEC) No 449/83 with regard to the components used to calculate the differential amounts for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 3 . 83 Official Journal of the European Communities No L 55/11 COMMISSION REGULATION (EEC) No 490/83 of 1 March 1983 correcting Regulation (EEC) No 449/83 with regard to the components used to calculate the differential amounts for colza, rape and sunflower seed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza and rape seed (3), as last amended by Regula ­ tion (EEC) No 1 986/82 (4), and in particular Article 3 thereof, Whereas the components used to calculate the differ ­ ential amounts for colza, rape and sunflower seed were fixed by Regulation (EEC) No 2122/82 (^ as last amended by Regulation (EEC) No 449/83 (6) ; whereas a check has revealed errors in the Annex to this Regu ­ lation ; whereas, therefore, the Regulation in question must be corrected, HAS ADOPTED THIS REGULATION : Article 1 Under point '6 . Colza, rape and sunflower seed, processed for oil production in the United Kingdom or exported from that country' in the Annex to Regu ­ lation (EEC) No 449/83 the figure of '-I- 0,0 145' given in the column headed Target price corrective (coeffi ­ cient to be applied)' is replaced by '  0,0145' and the figure of '  0,0145' given in the column headed 'Subsidy or refund corrective (coefficient to be applied)' is replaced by '+ 0,0145'. Article 2 This Regulation shall enter into force on 2 March 1983 . It shall apply in so far as any party concerned so requests with effect from 28 February 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No 162, 12 . 6 . 1982, p . 6 . (3) OJ No L 167, 25 . 7 . 1972, p . 9 . (&lt;) OJ No L 215, 23 . 7 . 1982, p . 10 . Is) OJ No L 223, 31 . 7 . 1982, p . 56. M OJ No L 53, 26 . 2. 1983 , p . 32.